MEMORANDUM**
California state prisoner Isaac Ford appeals pro se the district court’s judgment sua sponte dismissing his 42 U.S.C. § 1983 complaint alleging that prison officials imposed cruel and unusual punishment and deprived him of equal protection by subjecting him to several tuberculosis tests within three months. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
The district court properly dismissed Ford’s Eighth Amendment claim because he failed to allege any facts demonstrating that any defendant was deliberately indifferent to his health and safety. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970,128 L.Ed.2d 811 (1994).
The district court properly dismissed Ford’s equal protection claim because Ford failed to allege that defendants acted with an intent or purpose to discriminate against him based upon his membership in a protected class. See Barren v. Harrington, 152 F.3d 1193, 1194-95 (9th Cir.1998) (order).
The district court did not abuse its discretion by dismissing Ford’s complaint without leave to amend because further amendment would have been futile. Cf. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.2000) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.